Cuma, per
Colcock, J.
It is obvious the opinion, of 'the presiding judge is founded on a mistaken view of the 'decisions of the constitutional court in relation to contracts 1 made with overseers, it is supposed that these coiiiracts • háve been considered as entire contracts not susceptible of division, and it must be acknowledged that some of i the cases have, to say the least, a strong inclination to ; that doctrine. But the case of Byrd vs. Boyd, decided , here at our last sitting, has removed all doubt on that ’ subject. Although the employer may have good cause to turn off his overseer, yet if he has faithfully discharged his duty up to the time that the cause of dismission arises he can claim his wáges for the time he has served. So that the verdict in this casé cannot be set aside. Had fhe verdict been given for the whole amount demanded, then it would have been incumbent oh this court to have granted a new trial.

New trial refused